Fourth Court of Appeals
                                     San Antonio, Texas
                                           JUDGMENT
                                        No. 04-13-00704-CV

                       BILL MILLER BAR-B-Q ENTERPRISES, LTD.,
                                      Appellant

                                                  v.

                                       Faith H. GONZALES,
                                              Appellee

                    From the County Court at Law No. 7, Bexar County, Texas
                                    Trial Court No. 361586
                             Honorable Irene Rios, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE MARTINEZ

         In accordance with this court’s opinion of this date, the portion of the trial court’s judgment
awarding attorney’s fees is REVERSED, and the cause is REMANDED to the trial court for a new
trial limited to the issue of attorney’s fees. It is ORDERED that appellant, Bill Miller Bar-B-Q
Enterprises, Ltd., recover its costs in this appeal from appellee, Faith H. Gonzales.

       SIGNED October 29, 2014.


                                                   _____________________________
                                                   Catherine Stone, Chief Justice